                                           Case 5:18-cv-07721-NC Document 30 Filed 04/22/19 Page 1 of 5




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10     JANE DOE and JOHN DOE,
                                                                                         Case No. 18-cv-07721-NC
                                  11                   Plaintiffs,
                                                                                         ORDER DENYING PLAINTIFFS’
                                                 v.
Northern District of California




                                  12                                                     MOTION FOR DEFAULT
 United States District Court




                                                                                         JUDGMENT; ORDERING THE
                                  13     IVO TANKU TAPANG,                               DEFENDANT TO ANSWER THE
                                                                                         COMPLAINT
                                  14                   Defendant.
                                                                                         Re: Dkt. No. 9
                                  15
                                  16           Plaintiffs Jane Doe and John Doe bring claims for wrongful death, RICO
                                  17   conspiracy, and aiding and abetting terrorism on behalf of themselves and others similarly
                                  18   situated against defendant Ivo Tanku Tapang for the deaths of their parents, children, and
                                  19   siblings resulting from Tapang’s alleged terrorist activity in Cameroon. Dkt. No. 1.
                                  20   Plaintiffs move for default judgment or, in the alternative, service by publication as they
                                  21   have failed to successfully serve Tapang. Dkt. No. 9. Because the Court finds that the
                                  22   Eitel factors do not weigh in favor of granting default judgment, the motion for default
                                  23   judgment is DENIED. Finding that Tapang has actual notice of this case, the Court finds
                                  24   that the plaintiffs have substantially performed in attempting to serve Tapang and he is
                                  25   therefore ORDERED to respond to the complaint.
                                  26      I.      Background
                                  27           Plaintiffs allege that Tapang is the spokesperson for the Ambazonia Defense Forces,
                                  28   the official military wing of a Cameroonian separatist movement that has committed
                                           Case 5:18-cv-07721-NC Document 30 Filed 04/22/19 Page 2 of 5




                                  1    terrorist acts of kidnapping, harming, and killing innocent civilians. Dkt. No. 1
                                  2    (Complaint) at 4. They bring causes of actions for personal injury, wrongful death,
                                  3    conspiracy, acts of international terrorism, and negligent infliction of emotional distress.
                                  4    Id. at 1. Plaintiffs allege that Tapang resides in San Jose, California. Id. at 7.
                                  5             Over the course of three weeks in February 2019, plaintiffs hired a process server to
                                  6    serve the complaint on Mr. Tapang six separate times. Dkt. No. 9, Ex. A. The proof of
                                  7    service states that the summons was returned unexecuted because of “unsuccessful service
                                  8    – no answer,” and on each occasion the server states that “there was no answer and no
                                  9    activity.” Id. These attempts at service took place at a residential address in San Jose that
                                  10   the plaintiffs identified as Tapang’s home using a skip tracing report. Dkt. No. 9, Ex. B.
                                  11            Plaintiffs allege that Tapang has posted multiple times about this case on Facebook
                                       and has called the personal cell phone of plaintiffs’ counsel on numerous occasions to
Northern District of California




                                  12
 United States District Court




                                  13   discuss the suit. Dkt. No. 9, Att. 1 (Nsahlai Declaration), ¶¶ 6–8. Counsel for Tapang
                                  14   specially appeared in this case in early April 2019. Dkt. No. 12.
                                  15      II.      Motion for Default Judgment or Service by Publication
                                  16            Plaintiffs move for default judgment or, in the alternative, service by publication.
                                  17   Dkt. No. 9. The first question before the Court is whether plaintiffs’ service was
                                  18   reasonably diligent under Cal. Civ. Proc. Code § 415.20(b).
                                  19            A. Legal Standard
                                  20            Under Federal Rule of Civil Procedure 55(b)(2), when a defendant fails to timely
                                  21   answer a complaint, the plaintiff may move for default judgment. Granting default
                                  22   judgment is within the court’s discretion. See Draper v. Coombs, 792 F.2d 915, 924 (9th
                                  23   Cir. 1986). In exercising this discretion, the Court looks to the following factors:
                                  24            (1) the possibility of prejudice to the plaintiff,
                                                (2) the merits of the plaintiff’s substantive claim,
                                  25            (3) the sufficiency of the complaint,
                                                (4) the sum of money at stake in the action,
                                  26            (5) the possibility of a dispute concerning material facts,
                                                (6) whether the default was due to excusable neglect, and
                                  27            (7) the strong policy underlying the Federal Rules of Civil Procedure favoring
                                                    deciding on the merits.
                                  28
                                                                                   2
                                           Case 5:18-cv-07721-NC Document 30 Filed 04/22/19 Page 3 of 5




                                  1           Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). Under the sixth factor,
                                  2    the court considers whether the defendant’s failure to respond to the summons is due to
                                  3    excusable neglect, i.e., whether the service of process was proper. See, e.g., Pepsico, Inc.,
                                  4    v. Cal. Security Cans, 238 F.Supp.2d 1172 (C.D. Cal. 2002).
                                  5           A U.S. District Court applies the law of the state in which it is located when
                                  6    determining sufficiency of service. See Fed. R. Civ. P. 4(e). Here, the Court analyzes the
                                  7    sufficiency of the service under California law. Id. Cal. Civ. Proc. Code § 415.20(b)
                                  8    states that personal service must be attempted with “reasonable diligence before substitute
                                  9    service is appropriate.” Cal. Civ. Proc. Code § 415.20(b). The legislature’s deliberate
                                  10   preference for personal service “must be obeyed by requiring strict compliance with the
                                  11   provision requiring reasonable diligence to accomplish personal service before a secondary
                                       means of service is permitted.” Evartt v. Superior Court, 89 Cal. App. 3d 795, 801 (Ct.
Northern District of California




                                  12
 United States District Court




                                  13   App. 1979). Substitute service is permissible “only after a good faith effort at personal
                                  14   service has first been made.” Am. Exp. Centurion Bank v. Zara, 199 Cal. App. 4th 383,
                                  15   389 (2011).
                                  16          The court must assess the reasonable diligence of service on a case-by-case basis:
                                  17   “no single formula nor mode of search can be said to constitute due diligence in every
                                  18   case.” Evartt, 89 Cal. App. 3d at 801. “[T]he burden is on the plaintiff to show that the
                                  19   summons and complaint cannot with reasonable diligence be personally delivered to the
                                  20   individual defendant.” Am. Exp. Centurion Bank, 199 Cal. App. 4th at 389
                                  21          Personal service is preferred so strongly because it is “the most likely to ensure
                                  22   actual notice to the defendant.” Bd. of Trustees of Leland Stanford Junior Univ. v. Ham,
                                  23   216 Cal. App. 4th 330, 336 (2013). Service of process statutes may be liberally construed,
                                  24   but only “if actual notice has been received.” Am. Exp. Centurion Bank, 199 Cal. App. 4th
                                  25   at 392. A plaintiff may be excused for substantial, but not full, compliance with the
                                  26   service of process statute when “the service relied upon by the plaintiff imparted actual
                                  27   notice to the defendant that the suit was pending and that he was bound to defend.” Carol
                                  28   Gilbert, Inc. v. Haller, 179 Cal. App. 4th 852, 855 (2009).
                                                                                 3
                                           Case 5:18-cv-07721-NC Document 30 Filed 04/22/19 Page 4 of 5




                                  1           B. Analysis
                                  2              1. The Service Substantially Complied with Reasonable Diligence
                                  3           The Court considers whether the service of process in this case was reasonably
                                  4    diligent under Cal. Civ. Proc. Code § 415.20(b) and whether service by publication is
                                  5    appropriate. In California, service by publication is only appropriate if the party to be
                                  6    served “cannot with reasonable diligence be served in another manner.” Cal. Civ. Proc.
                                  7    Code § 415.20(a).
                                  8           Here, plaintiffs’ process server made six attempts at reaching Tapang. Dkt. No. 9,
                                  9    Ex. A. At each visit, the process server received no answer and, on one occasion, noted
                                  10   that the lights were off inside the house. Id. This is the only admissible evidence
                                  11   presented by plaintiffs of their service attempts. Plaintiffs accuse Tapang of “run[ning]
                                       away and hid[ing] when process servers show up at his door, turn[ing] off his lights,
Northern District of California




                                  12
 United States District Court




                                  13   hid[ing] behind doors, and not respond[ing] to knocks on his door” and state that Tapang
                                  14   “hid and turned off the lights each time [the process servers] showed up in the evening or
                                  15   other times.” Dkt. No. 9 at 3. Plaintiffs have not submitted a declaration from a process
                                  16   server indicating that any of this occurred. The proof of service only states that there was
                                  17   “no answer and no activity” at the home. Dkt. No. 9, Ex. A. Plaintiffs appear to stretch
                                  18   the facts in their exaggerated and unsupported description of Tapang’s response to their
                                  19   service attempts.1
                                  20          Had the defendant not appeared in this action, the Court would find that these
                                  21   service attempts were insufficient and that substitute service methods are not appropriate
                                  22   because the plaintiffs have not shown that Tapang could not be served in another manner.
                                  23   Cal. Civ. Proc. Code § 415.20(a).
                                  24
                                       1
                                  25     Additionally, plaintiffs submit lengthy discussion and supporting materials regarding
                                       Cameroonian politics, Tapang’s alleged social media activity, and other background
                                  26   information. Dkt. No. 9. This content is largely irrelevant to the motion. Further, much of
                                       the extraneous evidence is inadmissible because the Court has no way to verify who
                                  27   authored the social media posts and text messages that plaintiffs attribute to Tapang. As
                                       the Court encouraged in the hearing on this matter, the parties are reminded to provide
                                  28   only legal argument and relevant facts in their motions and avoid voluminous unnecessary
                                       detail. Dkt. No. 17.
                                                                                  4
                                           Case 5:18-cv-07721-NC Document 30 Filed 04/22/19 Page 5 of 5




                                  1           However, the Court may excuse the plaintiffs for incomplete compliance with the
                                  2    service of process statute when their service attempts imparted actual notice to the
                                  3    defendant. Carol Gilbert, Inc., 179 Cal. App. 4th at 855. Here, Mr. Tapang has retained
                                  4    counsel and has appeared in this action. Dkt. No. 15. Even without looking to the other
                                  5    materials plaintiffs have submitted to indicate Tapang’s awareness of the suit, such as
                                  6    Facebook videos attributed to Tapang discussing it, this appearance is enough to show that
                                  7    Tapang has actual notice that the suit is pending and that he is bound to defend it. Because
                                  8    of Tapang’s actual notice, the Court finds that the plaintiffs substantially complied with the
                                  9    service of process statute by attempting on six different occasions to serve Tapang at the
                                  10   residential address identified by the skip tracing report. Cal. Civ. Proc. Code § 415.20(b).
                                  11             2. The Eitel Factors Weigh Against Granting Default Judgment
                                              The Court finds that the other Eitel factors weigh against granting default judgment.
Northern District of California




                                  12
 United States District Court




                                  13   Eitel, 782 F.2d at 1471–72. The plaintiffs will not be prejudiced by denying their motion
                                  14   for default judgment because the defendant has appeared and they will have the
                                  15   opportunity to litigate their claims. The plaintiffs’ substantive claims are at this point not
                                  16   obviously meritorious, especially given that Tapang has disputed some material facts as
                                  17   alleged in the complaint. Dkt. No. 14 at 3. Because of the strong public policy preference
                                  18   for deciding on the merits, here it is not appropriate to grant default judgment when
                                  19   Tapang can litigate this action.
                                  20      III.   Conclusion
                                  21          Because the Eitel factors weigh against granting default judgment, the plaintiffs’
                                  22   motion for default judgment is DENIED. Because the Court has found that service on
                                  23   Tapang was sufficient, he must respond to the complaint within 14 days, by May 6, 2019.
                                  24
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: April 22, 2019                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
                                                                                  5
